C. A. 4th Cir. (Certio-rari granted, 389 U. S. 1003);
C. A. 6th Cir. (Cer-tiorari granted, 389 U. S. 1033); and
C. A. 8th Cir. (Cer-tiorari granted, 389 U. S. 1034.) Request of the Solicitor General to participate in oral argument in these cases, as amicus curiae, granted and a total of 30 minutes allotted for that purpose. Counsel for respondents allotted a total of 30 additional minutes to argue on behalf of all respondents. Motion of American Jewish Congress for leave to file a brief, as amicus curiae, in No. 695 granted.